Marian F. Penix, Judge, dissenting. We might argue, with some merit, that six Court of Appeals judges can better decide a Workers’ Compensation case de novo exclusively from a cold, typed record than can three Commissioners. The legislature might well investigate the law that provides for an Administrative Law Judge, trained in the law, to hear live witnesses plus some depositions and reports and then render a decision in a Workers’ Compensation case. However, the Administrative Judge’s decision, when appealed, goes on to three Commissioners — one lawyer and two laymen. They decide the case de novo and their findings take on the high dignity of a jury verdict — reversible by us only for an absence of substantial evidence. Ark. Stat. Ann. 1947 (1979) Repl.) § 81-1325. But, we were not appointed by the Governor to make laws, only to construe those which have been made. We are restricted to viewing the evidence in a light most favorable to the Commission’s findings and to drawing all reasonable inferences in that light. We do not have the privilege of deciding whether the testimony would have supported contrary findings, but, rather whether the evidence supports the findings made by the Commissioners. Where medical testimony is conflicting, the resolution of that conflict is a fact for the Workers’ Compensation Commission. Purdy v. Livingston, 262 Ark. 575, 559, S.W. 2d 24 (1977); Barksdale Lumber Co. v. McAnally, 262 Ark. 375, 557 S.W. 2d 868 (1977). In the words of the present Chief Justice of our Supreme Court “ ... we must continue to determine whether reasonable minds could reach the conclusion reached by the Commission, not whether the evidence would have supported another conclusion, or even whether the preponderance indicated a different result.” Oak Law Farms v. Payne, 251 Ark. 674, 474 S.W. 2d 408 (1972). There is substantial evidence in this case to support the Commission’s findings. I respectfully dissent.